DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
				Status of Claims
2.	Claims 1-45 are canceled in a preliminary amendment.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 46-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawasaki et al. Pub. No.: US 2003/0190150 A1 (Hereinafter “Kawasaki”) in view of Sai et al. Pub. No.: US 2002/0011988 A1 (Hereinafter “Sai”).


	detecting playback of a plurality of video-on-demand programs (see paragraph [0124]: Playback judging unit 207 refers to the playback history of the notified program stored on disk device 110, and judges whether the playback history shows "played");
	in response to detecting the playback of the plurality of video-on-demand programs, storing in one or more memories data indicating that the plurality of video-on-demand programs were played (see paragraph [0101]: When notified by program receiving unit 203 of the content of the record-setting item and the program data, program storage unit 204 stores the notified record-setting item and program data on disk device 110. At this time, a playback history showing "unplayed" is stored as "unplayed". Note. program data on disk device 110 as a playback history showing "played" is stored as "played" (see figs.3 and 5 ));
receiving a selection to view a list of video-on-demand programs (see paragraph [0095]: When an operation signal resulting from the operation of a list display button of remote controller 101 is received, receiving unit 201 instructs display control unit 205 to display a program list (i.e. a list of recorded program).); and 
in response to receiving the selection to view the list of video-on-demand programs:
 reading the data from the one or more memories (see paragraph [0103]: When an instruction to display a program list is received from receiving unit 201, display control unit 205 reads a content of record-setting item 303 and playback history 304 of programs stored on disk device 110, and displays a program list on a screen of TV 103.), and 
generating for simultaneous display a grouped list of identifiers of the plurality of played video-on-demand programs with respective marks indicating that the plurality of 
Kawasaki fails to disclose:
detecting partial playback of a plurality of programs;
 in response to detecting the partial playback of the plurality programs, storing in one or more memories data indicating that the plurality of programs were partially played; 
generating for simultaneous display a grouped list of identifiers of the plurality of partially played programs with respective marks indicating that the plurality of programs were partially played.  
In analogous art, Sai teaches:
detecting partial playback of a plurality of programs (see paragraph [0060]: see paragraph [0061]: the CPU 15 displays the programs of each channel and information related to the programs in the program-table area 61 according to the information data 51 of video contents read in the process of step S12. With this operation, as in the case shown in FIG. 6, the program name, length (reproduction time), audience rating, popularity, or the state (being reproduced or has been reproduced) of each program is displayed for each channel in the program-table area 61.);
 in response to detecting the partial playback of the plurality programs, storing in one or more memories data indicating that the plurality of programs were partially played (see paragraph [0050]: The viewing state 54 records whether the video content has been viewed or not, or how far the content has been viewed. Note, The information data (i.e. viewing state 54) related to video contents, stored in the storage 18 may be recorded into the non-volatile RAM 19.); 


 	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to modify the method of Kawasaki with the teaching taught by Sai in order to information related to video contents, such as the video content being reproduced, already-viewed video contents, and the popularity of the video contents based on the number of times they have been viewed so far, is displayed on the content-list screen, the user can understand the conditions of the video contents within a short period to easily select a desired video content.

Regarding Claim 47, Kawasaki in view Sai teach the method as discussed in the rejection of claim 46. Sai further discloses wherein the generating for simultaneous display the grouped list of identifiers and the respective marks comprises arranging the identifiers and marks in a two dimensional array with the identifiers adjacent to the corresponding marks (see fig.6).  



 	Regarding Claim 49, Kawasaki in view Sai teach the method as discussed in the rejection of claim 46. Kawasaki further discloses generating for display a list of identifiers of additional video-on-demand programs distinct from the played video-on- demand programs (see fig.5), On the other hand, Sai teaches wherein the marks are displayed in a color distinguishing the partially played programs from the additional programs (see paragraph [0075]). 

	Regarding Claim 50, Kawasaki in view Sai teach the method as discussed in the rejection of claim 46. Sai further discloses wherein the marks comprise at least one of a textual mark or a graphical mark (see fig.6 and paragraph [0075]).  

	Regarding Claim 51, Kawasaki in view Sai teach the method as discussed in the rejection of claim 46. Sai further discloses wherein the marks comprise a partially shaded symbol (see fig.6).  

	Regarding Claim 52, Kawasaki in view Sai teach the method as discussed in the rejection of claim 51. Sai further discloses wherein the partially shaded symbol is rectangular (see fig.6).  



	Regarding Claim 54, Kawasaki in view Sai teach the method as discussed in the rejection of claim 53. Sai further discloses sorting the list of partially completed programs such that partially completed programs marked as of interest are presented more prominently than other partially completed programs from the list (see paragraph [0062]). On the other hand, Kawasaki teaches video-on-demand programs (see abstract).

	Regarding Claim 55, Kawasaki in view Sai teach the method as discussed in the rejection of claim 46. Sai further discloses generating for display a selectable sorting option for sorting the list of the partially completed programs, wherein the sorting option is selectable from a group comprising two or more of: a) programs of interest, b) partially completed programs, c) alphabetical order, d) time remaining before program expiration, and e) time of program availability (see fig.6 and paragraph [0075]).  On the other hand, Kawasaki teaches video-on-demand programs (see abstract).

	Regarding Claim 56, the claim is being analyzed with respect to claim 46.

	Regarding Claim 57, the claim is being analyzed with respect to claim 47.


 	
	Regarding Claim 59, the claim is being analyzed with respect to claim 49.

	Regarding Claim 60, the claim is being analyzed with respect to claim 50.

	Regarding Claim 61, the claim is being analyzed with respect to claim 51.
 	
	Regarding Claim 62, the claim is being analyzed with respect to claim 52.
 	
	Regarding Claim 63, the claim is being analyzed with respect to claim 53.
 	
	Regarding Claim 64, the claim is being analyzed with respect to claim 54.

	Regarding Claim 65, the claim is being analyzed with respect to claim 55.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424